Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE


THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
entered into on this 5th date of August 2015 by and between Harsco Corporation
(hereinafter referred to as the "Company") and Richard E. Lundgren, Jr.
("Employee").


WHEREAS, Employee has been employed by the Company as a Senior Vice President
and Group President, Harsco Metals & Minerals;


WHEREAS, Employee and the Company wish to end their employment relationship on
mutually agreeable terms, as set forth in this Agreement; and


WHEREAS, the Company is amenable to classifying Employee’s separation as without
cause pursuant to his offer letter dated March 18, 2014 provided that Employee
agrees to the terms of this Agreement.




NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, and intending to be legally bound, the parties agree as
follows:


1.    Separation of Employment.


Employee’s employment with the Company terminated on July 16, 2015 (the
“Separation Date”), after which he will not report to work or accept any
assignment or task on behalf of the Company other than to perform the
obligations as expressly set forth herein. The Company shall pay Employee the
regular base pay to which Employee is entitled through the Separation Date
pursuant to regular payroll practices. In addition, the Company shall pay
Employee for any unused vacation time that Employee accrued through the
Separation Date. These payments are subject to all applicable taxes and
withholdings.


2.    Severance Payments to Employee. The Company will pay Employee severance in
the total gross amount of Four Hundred Fifty Thousand Dollars ($450,000) (the
"Severance Payment"). The Severance Payment will be paid in two equal
installments with the first installment payment ($225,000) being paid within
fifteen (15) business days following the Effective Date of this Agreement (as
defined below) and no later than the pay period following the 60th day after the
Employee’s Separation Date provided that Employee has signed this Agreement, not
revoked such Agreement, and is in compliance with the other terms of this
Agreement. The second installment payment ($225,000) shall be paid on the first
regular payroll date in January 2016. These payments are subject to all
applicable taxes and withholdings. Employee agrees that the Company shall deduct
from the first installment payment any personal expenses that Employee owes to
the Company. With the exception of any taxes that the Company withholds from the
amount described in this paragraph, Employee remains responsible and liable for
any and all taxes on the amount paid to him (and/or his estate if applicable).




3.    Other Payments and Employee Benefits.


(a)     Group health, vision, and dental insurance, group term life insurance,
and accidental death and dismemberment insurance, short and long-term disability
coverage, flexible spending account, 401(k) plan, non-qualified retirement plan
and pension plan participation shall cease as of the Separation Date, in
accordance with the provisions of such plans.


(b)    After the Separation Date, Employee will become eligible to elect
continuation of health care coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended




--------------------------------------------------------------------------------

Exhibit 10.1

("COBRA"), with information regarding continuation rights provided in separate
correspondence. If Employee elects to enter into this Agreement and makes a
timely election of COBRA, then the Company agrees to pay the Employee’s health
insurance premium for the Employee, his spouse and covered dependents up to the
first twelve (12) months of such coverage and/or reimburse Employee for any
direct payment of premiums, within fifteen (15) calendar days of submission of
reasonable proof of payment. The Company's obligation, pursuant to this section,
to pay COBRA premiums on behalf of Employee shall cease at such time that
Employee secures comparable health insurance coverage from another source,
including coverage from the employer of Employee's spouse. Employee agrees to
promptly notify the Company in writing upon obtaining other health insurance
coverage. In the event of Employee’s death prior to the expiration of the twelve
(12) month period following the Employee’s Separation Date, the Company agrees
to continue to pay the COBRA health insurance premiums for the Employee’s spouse
and covered dependents through the end of the twelve (12) month period following
Employee’s Separation Date.


(c)    The Company will agree to reimburse Employee for the reasonable costs to
relocate his personal property from Pennsylvania to Tennessee, inclusive of two
(2) round trip flights, in an aggregate amount not to exceed $2,500.


(d)    Nothing in this Agreement shall affect any rights that Employee may have
under the Company's qualified or nonqualified retirement plans. If applicable,
Employee may make appropriate election for distribution or payment of benefits,
if any, from these plans according to their respective provisions. Otherwise,
distribution or payment of benefits shall be made pursuant to the terms of such
plans.


(e)    Employee may elect to convert any group life insurance coverage to an
individual program within thirty (30) days of the Separation Date at the rates
provided by the carrier, with conversion information provided in separate
correspondence; provided that, notwithstanding anything to the contrary herein,
in the event of such election, the Employee shall be solely responsible for all
premiums and costs associated with such coverage.


(f)    The Company will provide Employee the opportunity to participate in
outplacement assistance through a vendor selected by the Company, up to a
maximum cost of $7,500.00. Employee must commence utilizing this outplacement
service by September 30, 2015.


(g)    The Severance Payments and the payments set forth in Paragraph Nos. 3(b),
3(c) and 3(f) above shall be referred to collectively as the “Consideration
Payments” in this Agreement.


(h)    The Company will not take any action to contest employee's receipt of
unemployment compensation benefits in connection with the termination of
Employee's employment; provided, however, that it is mutually understood that:
(i) the Company shall respond truthfully to any inquiries from the state
unemployment compensation authorities (i.e., identifying the Consideration
Payments in this Agreement and the Company will indicate that Employee was
involuntarily terminated for business reasons and not for willful misconduct),
and (ii) unemployment compensation eligibility decisions are made by the state
unemployment compensation authorities.


(i)    No Other Payment. Employee acknowledges that the Consideration Payments,
in whole or in part, represent consideration to Employee for the terms of this
Agreement. Other than as expressly provided for herein, Employee shall receive
no compensation or benefit from the Company after the Effective Date of this
Agreement. In other words, Employee is not and shall not be entitled to any
payment or other benefits other than those described in this Agreement. Employee
also affirms that he has been paid and/or has received all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled. Except as set
forth in this Agreement, Employee agrees that he is not entitled to any
additional payment or




--------------------------------------------------------------------------------

Exhibit 10.1

benefits from the Company, including, but not limited to expense reimbursements,
bonuses, commissions, attorneys’ fees, or any other compensation.


(j)    The Company’s obligation to pay the Consideration Payments set forth
herein is subject to Employee’s performance of his obligations as set forth
herein.




4.    General Release and Waiver of Claims.


(a)    Employee Release. Employee, for Employee and for Employee's executors,
administrators, attorneys, personal representatives, successors, and assigns,
for and in consideration of promises made herein, does hereby irrevocably and
KNOWINGLY, VOLUNTARILY and unconditionally waive and release fully and forever
any claim, cause of action, loss, expense, or damage, known or unknown, of any
and every nature whatsoever against the Company and its past and present
parents, subsidiaries, divisions, related or affiliated entities, and all
officers, directors, agents, insurers, attorneys, employees, or trustees of any
or all of the aforesaid entities (hereinafter collectively referred to as
"Released Entities"), of whatever nature arising from any occurrence or
occurrences, from the beginning of time until the date of Employee's execution
of this Agreement, including without limitation any claims arising or in any way
resulting from or relating to Employee's employment with the Company or the
termination therefrom. It is understood that this release does not serve to
waive any claims that, pursuant to law, cannot be waived or subject to a release
of this kind, including claims for unemployment or workers' compensation
benefits. By signing this Agreement, Employee is not giving up: (i) any rights
or claims that arise after Employee signs this Agreement; (ii) any claim to
challenge the release under the ADEA; (iii) any rights to vested retirement
benefits; and (iv) any rights that cannot be waived by operation of law.


Without limitation of the foregoing, Employee specifically waives any claims
against all Released Entities arising under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Genetic
Information Nondiscrimination Act, the Fair Labor Standards Act, the Portal to
Portal Act, the Pennsylvania Human Relations Act, the Pennsylvania Minimum Wage
Act, the Pennsylvania Wage Payment and Collection Law, all as amended, or any
other federal, state, or local law or ordinance relating in any way to unlawful
discharge, discrimination, retaliation, wage payment, or fair employment
practices, or any claim under any statutory or common law theory.


Should Employee institute any claim released by this paragraph, or should any
other person institute such a claim on his behalf, Employee will reimburse the
Company or applicable party, as applicable, for any legal fees and expenses
incurred in defending such a claim. The intent of this paragraph is to capture
any and all claims that Employee has or may have against the Released Parties
arising from events occurring prior to the execution of this Agreement and
covered by the foregoing release of claims. Employee warrants and represents
that Employee has not, prior to signing this Agreement, filed any claim, charge,
or complaint with any court or government agency in any way relating to
Employee's employment with the Company, nor has Employee filed any claim,
charge, or complaint whatsoever against any of the Released Entities identified
above. While this release does not prohibit Employee from disclosing the terms
of this Agreement and/or filing a charge with the EEOC, NLRB or any other
governmental entity related to the Employee’s employment or separation of
employment, Employee understands and acknowledges that the General Release and
Waiver of Claims set forth above will completely bar any recovery or relief
obtained on Employee's behalf, whether monetary or otherwise, with respect to
any of the claims that Employee has released against any and all of the Released
Entities.






--------------------------------------------------------------------------------

Exhibit 10.1

(b)    No Existing Claims. Employee acknowledges and agrees that, to his
knowledge, he has not been subjected or exposed to unlawful treatment,
harassment or discrimination, or been denied any statutory or other legal
rights, by the Company during or in connection with his employment with the
Company. Employee further warrants that, in connection with his employment with
the Company, he has not engaged in any criminal or illegal conduct.


(c)    Employee warrants and represents that Employee has not commenced or been
party to any action or proceeding in any court or agency against any of the
Released Entities with respect to any act, omission, transaction or occurrence
up to and including the Effective Date of this Agreement.


5.    Inventions and Developments. Employee agrees that all ideas, inventions,
trade secrets, know how, documents, and data ("Developments") developed either
during, in connection with, or pursuant to Employee's employment with the
Company, shall become and/or remain the exclusive property of the Company.
Employee agrees to provide all reasonable assistance to the Company in
perfecting and maintaining the Company's rights to the Developments. The Company
shall have the right to use the Developments for any purpose without any
additional compensation to Employee. In addition to the foregoing obligations,
Employee understands and agrees that Employee also has obligations relating to
the Intellectual Property of the Company as set forth in the Confidentiality
Agreement dated March 20, 2014 (the “Confidentiality Agreement”), a copy of
which is attached hereto as Exhibit “A,” and that these obligations survive
termination of his employment.
    
6.    Non-Compete Obligations.    Employee reaffirms that he will comply with
all of his post-employment obligations as set forth in the Non-Competition
Agreement (the “Non-Competition Agreement”), a copy of which is attached hereto
as Exhibit “B”.


7.    Non-Disclosure of Information. During the course of Employee’s employment,
the Company provided Employee with trade secrets and/or confidential
information. Confidential information shall mean knowledge and information
acquired by Employee concerning the Company’s business plans, client/customer
prospects, client/customer lists, client/customer contacts, client/customer
data, proposals to clients/customers and potential clients/customers, marketing
plans, supplier and vendor lists and cost information, software and computer
programs, data processing systems and information contained therein, inventions,
product and other designs, technologies, price lists, profit margins, financial
statements, financial data, acquisition and divestiture plans, legal matters,
and any other trade secrets or confidential or proprietary information,
documents, reports, plans or data, of or about the Company which is not already
available to the public. Employee shall keep and maintain trade secret and
confidential information of the Company confidential and shall not, at any time,
either directly or indirectly, use any trade secret or confidential information
for Employee’s benefit or for the benefit of any person or entity, and shall not
divulge, disclose, reveal, or otherwise communicate any such trade secret or
confidential information to any person or entity in any manner whatsoever,
except as required by law. In addition to the foregoing obligations, Employee
understands and agrees that Employee also has confidentiality, nonuse,
nondisclosure, non-solicitation and other obligations to the Company as set
forth in the Confidentiality Agreement and Noncompetition Agreement and that
these obligations survive termination of his employment.


8.    Confidentiality and Communications.


(a)    Employee Confidentiality Obligation. Employee agrees to keep the terms of
this Agreement completely confidential, subject to the terms of Paragraph 4
above. Employee may disclose any information concerning the Agreement to
Employee’s attorneys, spouse, tax accountants, financial advisors, or as
required by law, provided that, if Employee makes a disclosure to any such
person and such person




--------------------------------------------------------------------------------

Exhibit 10.1

makes a disclosure that, if made by Employee, would breach this paragraph, such
disclosure will be considered to be a breach of this paragraph.


(b)    Employee Non-Disparagement. Employee agrees to refrain from any
publication, oral or written, of a defamatory, disparaging, or otherwise
derogatory nature pertaining to the Company, its products and services, and its
employees or customers.


(c)    Company Non-Disparagement. The Company shall instruct and cause its
current Executive Leadership Team and the Human Resources management level
employees authorized to provide information about Employee to prospective
employers to refrain from any publication, oral or written, of a defamatory,
disparaging, or otherwise derogatory nature pertaining to Employee.


9.    Return of Property. Prior to receiving any Severance Payment noted in this
agreement, Employee must immediately return all Company property including, but
not limited to any equipment, keys, badges, cell phone, computers or electronic
devices, files (electronic, paper or other media), records, or information
relating to the Company including, but not limited to, fulfilling Employee’s
obligation to return Company documents and other information as more fully
required in Paragraph 2 of the Confidentiality Agreement.


10.    Non-Solicitation. In consideration of the Consideration Payments,
Employee agrees that for a period of one year after the Separation Date
(“Restricted Period”), Employee will not participate in recruiting or hiring any
individual who is employed by the Company; and Employee will not engage in any
discussions or communications with any such employee regarding potential
employment or business opportunities; and Employee will not communicate to any
other business, person, or entity about the suitability for employment of any
individual who is employed by the Company; provided that, Employee may serve as
a reference for an individual who has decided to leave the employ of the Company
through no direct or indirect involvement or encouragement of Employee and who
independently approaches Employee requesting that he serve as a reference. In
such case, Employee may provide a reference on behalf of such individual subject
to the non-disparagement obligations owed to the Company set forth in Paragraph
8 above. The foregoing non-solicitation obligations are in addition to the
non-solicitation obligations set forth in the Noncompetition Agreement.


11.    Cooperation. For a reasonable period of four (4) months following the
Separation Date, Employee will provide reasonable assistance and information
necessary to the transition of Employee's job responsibilities. This duty to
cooperate includes assistance and cooperation with the Company in locating
information or data, providing other known information, assisting in legal
matters relating to the Company about which Employee may have information, and
transitioning business and legal relationships. Employee agrees to be reasonably
available by phone and/or in person at the Company's request for such purposes.
This duty to cooperate also includes assistance and cooperation with the Company
and/or other persons engaged by the Company in the investigation, prosecution,
and/or defense of any threatened or asserted litigation or investigations
initiated by, or involving the Company or any person or entity affiliated with
it. This agreement to cooperate also includes, but is not limited to, preparing
for and truthfully testifying in connection with any such investigation or
proceeding. Employee understands that Employee was employed as a representative
of the Company, and Employee will not assist any person or entity in any matter
adverse to the Company without first providing written notice to the Company’s
General Counsel unless otherwise prohibited by law.
        
12.    Incentive and Equity Awards. All of Employee’s incentive and/or equity
compensation awards granted to him by the Company that remain outstanding and
unvested as of the Separation Date shall be terminated effective as of the
Separation Date and be forfeited without consideration including, but not




--------------------------------------------------------------------------------

Exhibit 10.1

limited to the, unvested stock appreciation rights, unvested restricted stock
units, unvested performance share units, unearned incentive payments and
unvested change of control payments. Employee’s vested stock appreciation rights
shall be governed by the terms of the 2013 Equity and Incentive Compensation
Plan and his May 9, 2015 Stock Appreciation Rights Agreement.


13.    No Representations or Admissions. Neither the Company nor Employee admit
any wrongdoing or liability of any sort and have made no representation as to
any wrongdoing or liability of any sort, and this Agreement is executed to bring
an amicable conclusion to the employment relationship.


14.    Entire Agreement. Employee agrees and acknowledges that no representation
of fact or opinion has been made to induce Employee to enter into this Agreement
or the General Release and Waiver of Claims contained herein, other than the
terms of this Agreement itself. This Agreement constitutes the entire and
exclusive agreement between the parties hereto with respect to the terms
associated with Employee's termination of employment and with respect to the
rights and obligations of the parties going forward. This Agreement shall
supersede all previous or contemporaneous negotiations, agreements, commitments,
statements, and writings between the parties other than the Non-Competition and
Confidentiality Agreements. Notwithstanding the foregoing, the obligations in
Paragraphs 5-10 above of this Agreement shall be in addition to any other
contractual or legal obligations of Employee including, but not limited to, such
obligations as are set forth in separate agreements between Employee and the
Company.


15.    Severability. In the event that any provision of this Agreement shall be
held to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect. If the release of claims language set forth in
Paragraph 4 is found by a court of competent jurisdiction to be unenforceable,
the parties agree that the court shall enforce the scope of the release to the
maximum extent permitted by law to cure the defect, and Employee shall comply
with such reformed obligations without entitlement to any additional monies,
benefits and/or compensation.     


16.    Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania. Any
action, by either party, at law or in equity to enforce this Agreement or seek a
remedy for any breach shall be brought in the Court of Common Pleas of
Cumberland County Pennsylvania or the United States District Court for the
Middle District of Pennsylvania, if jurisdiction requirements are otherwise met.
The prevailing party in any such action will be entitled to recover its
attorneys' fees and costs.


17.    Successors and Assigns. This Agreement is binding upon, and shall inure
to the benefit of, the parties and their respective heirs, executors,
successors, and assigns.


18.    Acknowledgment. This Agreement contains a release of Employee’s claims
against the Company and Released Entities. Employee has been advised to consult
with an attorney as to whether to sign this Agreement and has consulted with an
attorney of his choice. Employee has been given twenty-one (21) calendar days
(“Consideration Period”) to consider this Agreement before signing it and
returning it to Tracey McKenzie, Chief Human Resources Officer, 350 Poplar
Church Road, Camp Hill, PA 17011. In the event Employee executes and returns
this Agreement prior to the end of the Consideration Period, Employee
acknowledges that his decision to do so was voluntary and that he had the
opportunity to consider this Agreement for the entire Consideration Period. The
parties agree that this Agreement will not become effective until seven (7)
calendar days after the execution of this Agreement and that Employee may,
within seven (7) calendar days after the execution of this Agreement, revoke
this Agreement in its entirety by written notice to the Company sent to Tracey
McKenzie at the above address. If written notice is not received by the end of
the 7-day period, this Agreement will become effective and enforceable at that
time (“Effective Date”).




--------------------------------------------------------------------------------

Exhibit 10.1





The parties represent and agree that each has fully read and understands the
meaning of this Agreement and is voluntarily entering into this Agreement with
the intention of giving up all claims against the other party as stated herein
and for matters that arose up to and including the date the parties signed
below. The parties acknowledge that they are not in entering into this Agreement
relying on any representations by the other party concerning the meaning of any
aspect of this Agreement.




Harsco Corporation


By:    /s/ Russell C. Hochman
Name:    Russell C. Hochman
Title:     SVP, General Counsel
Date:     August 7, 2015


Richard E. Lundgren, Jr.


Signature: /s/ Richard E. Lundgren, Jr.
Date:     August 5, 2015






